EXHIBIT 10.1 OPERATING AGREEMENT OF LAYFIELD ENERGY, LLC DATED:DECEMBER 19, 2007 OPERATING AGREEMENT OF LAYFIELD ENERGY, LLC THIS OPERATING AGREEMENT (the “Agreement”), dated this 19th day of December 2007, is adopted by and between all Members listed in Exhibit A to this Agreement, and Layfield Energy, LLC, a Nevada limited liability company (the “Company”). ARTICLE I. FORMATION 1.1Organization.The Members have organized the Company as a Nevada limited liability company pursuant to the provisions of the Act.The Members agree that it is in the best interest of the Company to change its organizational status to a C-Corporation before December 31, 2007 and that this Agreement shall remain in full force and effect until such change takes place.The Members agree that such C-Corporation will follow as similar as possible a structure as established in this Operating Agreement. THE MEMBERSHIP INTEREST OF ANY MEMBER IN THE COMPANY IS SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH IN ARTICLE XI OF THIS AGREEMENT. THE MEMBERSHIP INTERESTS HAVE BEEN ACQUIRED BY THE MEMBERS FOR INVESTMENT ONLY AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS OR UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED. NEITHER THE MEMBERSHIP INTERESTS NOR ANY PART THEREOF MAY BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF ARTICLE XI OF THIS AGREEMENT. 1.2Agreement; Effect of Inconsistencies with Act.For and in consideration of the mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Members and the Company hereby agree to the terms and conditions of this Agreement, as it may from time to time be amended according to its terms. It is the express intention of the parties that this Agreement shall be the sole source of agreement of the parties, and, except to the extent a provision of this Agreement expressly incorporates federal income tax rules by reference to sections of the Code or Regulations or is expressly prohibited or ineffective under the Act, this Agreement shall govern, even when inconsistent with, or different than, the provisions of the Act or any other law or rule. To the extent any provision of this Agreement is prohibited or ineffective under the Act, this Agreement shall be considered amended to the smallest degree possible in order to make the Agreement effective under the Act. In the event the Act is subsequently amended or interpreted in such a way to make any provision of this Agreement that was formerly invalid valid, such provision shall be considered to be valid from the effective date of such interpretation or amendment. The Members shall be entitled to rely on the provisions of this Agreement, and the Members shall not be liable to the Company for any action or refusal to act taken in good faith reliance on the terms of this Agreement. The Members hereby agree that the duties and obligations imposed on the Members as such shall be those set forth in this Agreement, which is intended to govern the relationship between the Company and the Members, notwithstanding any provision of the Act or common law to the contrary. 1.3Name. The name of the Company shall be as set forth in Exhibit A and all business of the Company shall be conducted under that name with such variations and changes as the Members deem necessary, but in any case, only to the extent permitted by applicable law. 1.4Term. The term of the Company shall be perpetual and shall not expire except in accordance with the provisions of Article XI of this Agreement and in accordance with the Act. 2 1.5Registered Agent and Office. The Company’s registered agent and the registered office shall be as set forth in Exhibit A. The Members may, from time to time, change the registered agent or office through appropriate filings with the Nevada Secretary of State. In the event the registered agent ceases to act as such for any reason or the registered office shall change, the Members shall promptly designate a replacement registered agent or file a notice of change of address as the case may be. 1.6Principal Office. The principal office of the Company shall be located as set forth in Exhibit A. The Company may locate its place of business and registered office at any other place or places, as the Members may from time to time deem advisable. ARTICLE II. BUSINESS PURPOSE 2.1The purpose of the Company is to engage in any lawful act or activity for which a limited liability company may be formed under the Act. ARTICLE III. NAME AND ADDRESS OF INITIAL MEMBERS 3.1The names and addresses of the initial Members are as set forth in Exhibit A. ARTICLE IV. MANAGEMENT 4.1Management -General. The overall business and affairs of the Company shall be managed by the Managers, working under direction and authority of the Board of Directors as set forth in Exhibit A (the “Board”). Except for situations or matters in which the approval of the Members is expressly required by this Agreement or the non-waiveable provisions of the Act, the Managers shall manage and control the business affairs and properties of the Company, make all decisions regarding those matters, and perform any and all other acts or activities customary or incident to the management of the Company’s business. The Managers shall act in good faith and in a manner that the Managers reasonably believe to be in the best interests of the Company and its Members. The Managers may delegate to any Person such powers and responsibilities as the Managers may deem appropriate for the efficient operation of the business of the Company.Such persons will include co-Chief Executive Officers as described in Article 4.5.The name and place of residence of each Manager is set forth in Exhibit A.A vote of the Members holding a majority of the capital interests in the Company, as set forth in Exhibit C, as amended from time to time, shall elect so many Managers as the Members determine, but no fewer than three. 4.2Management Powers and Responsibilities. Without limiting the generality of Section 4.1, and subject to any limitations in this Agreement, the Managers shall have the power and authority, on behalf of the Company: (a)to open accounts in the name of the Company with banks and other financial institutions, and designate and remove from time to time, at the discretion of the Managers, all signatories on such bank accounts; (b)to execute on behalf of the Company all instruments and documents including, without limitation, checks, drafts, notes and other negotiable instruments, mortgages or deeds of trust, security agreements, financing statements, documents providing for the acquisition, mortgage or disposition of the Company’s Property, assignments, bills of sale, leases and any other instruments or documents necessary to conduct the business of the Company; (c) to collect and receive all revenue, income and profits derived from the operation of the Company’s business, and to disperse Company funds for Company purposes to those Persons entitled to receive the same in accordance with this Agreement; 3 (d) within the ordinary course of the Company’s business, to acquire, manage, hold, lease sell, exchange and otherwise dispose of real, personal or mixed Property, or interests therein, upon such terms and conditions as the Managers deem to be in the best interest of the Company; (e) to pay, on behalf of the Company, any organizational expenses incurred in the organization of the Company; (f) to make all reasonable and necessary expenditures with respect to the Property of the Company as the Managers deem to be in the best interest of the Company; (g) to invest any Company funds temporarily in time deposits, short-term governmental obligations, commercial paper or other investments; (h) to pay all taxes, licenses or assessments of whatever kind or nature imposed upon or against the Company, and for such purposes to file such returns and do all such other acts or things as may be deemed necessary or advisable by the Managers; (i) to purchase commercial general liability insurance and such other insurance coverage as the Board shall determine to be necessary or desirable to insure the Members or to protect the Company’s assets; (j) to employ, engage or contract with Persons in the operation and management of the Company’s business; (k) to employ accountants, legal counsel, consultants or other experts to perform services for the Company and to compensate them from Company funds; (l) to institute, prosecute, defend, settle, compromise and dismiss claims, lawsuits or other judicial or administrative proceedings, involving an amount in controversy of less than $50,000, brought by or on behalf of, or against the Company or the Members in connection with activities arising out of, or connected with, or incidental to this Agreement or the business of the Company; provided, however, that the Managers shall provide to the Board each calendar quarter or more often as requested by any Member, a description of any claim, lawsuit or judicial or administrative proceeding where the amount in controversy exceeds $10,000; and provided further that any Member may notify the Manager of a strategic interest in any claim, lawsuit or proceeding involving an amount in controversy of less than $50,000, in which case the institution, prosecution, defense, settlement, compromise or dismissal of the claim, lawsuit or proceeding and the engagement of legal counsel in connection therewith shall be subject to Section 4.6 below; and (m)to do and perform all other acts as may be necessary or appropriate to the conduct of the Company’s business. 4.3Members. (a) Liability. The liability of the Members shall be limited as provided under the laws of the Act. (b)Power to Bind the Company. Members that are not Managers shall take no part whatever in the control, management, direction or operation of the Company’s affairs and shall have no power to bind the Company.No Member or group of Members acting in their individual capacity, separate and apart from action as Members of the Company pursuant to this Agreement, shall have the authority to bind the Company to any third party with respect to such matter.The Managers may from time to time seek advice from the Members, but they need not accept such advice, and at all times the Managers shall have the exclusive right to control and manage the Company. 4 (c) No Member shall be an agent of any other Member of the Company solely by reason of being a Member. (d)Members Who Are Not Individuals. Each Member who is an artificial entity or otherwise not an individual hereby represents and warrants to the LLC and each Member that such Member is: (i) duly incorporated or formed (as the case may be), (ii) validly existing and in good standing under the laws of the jurisdiction of its incorporation or formation, and (iii) has full power and authority to execute and deliver this Agreement and to perform its obligations hereunder. (e) Reimbursement. The Company shall reimburse Members for all reasonable direct out-of-pocket expenses incurred by them in managing the Company. 4.4Other Activities by Managers and Members. The duty of the Managers and Members to act on behalf of the Company shall be non-exclusive. The Managers shall not be required to devote full-time attention to the business of the Company and may have other business interests and may engage in other activities in addition to those relating to the Company provided that the Managers will manage and operate the business of the Company separately from the Managers’ other business interests. Neither the Company nor any Member shall have any right, by virtue of this Agreement, to share or participate in such other investments or other activities of the Managers or Members or to the income or proceeds derived therefrom. 4.5CEO. Subject to the approval of the Board, the Managers shall appoint a CEO or co-CEOs of the Company who shall be compensated by the Company. The initial co-CEOs shall serve in such capacity until resignation or removal by action of a majority of the Board. The co-CEOs shall report to the Managers and shall supervise, administer and manage the day-to-day business affairs of the Company. John Layfield and Neil Reithinger shall be appointed co-CEOs upon execution of this Agreement.The co- CEOs shall have the initial responsibilities described below: Roles of Co-CEOs John Layfield Neil Reithinger - Promotions - Domestic Sales - Marketing - Manufacturing - Web Strategy - Product Formulation - Oversight of Managers - Corporate Finance - Assist with Domestic Sales - Accounting & Operations - International Sales - Assist with International Sales - Work closely with Neil Reithinger - Work closely with John Layfield In addition to such responsibilities, the co-CEOs such mutually agree to allocate such other responsibilities between each of them including the following: (a) effectuate this Agreement and the regulations and decisions of the Members and the Board of Directors; 5 (b) direct and supervise the day-to-day operations of the Company; (c) within parameters set by a majority vote of the Board, establish such charges for services and products of the Company as may be necessary to provide adequate income for the efficient operation of the Company; (d) within the budget established by the Board, set and adjust wages and rates of pay for all personnel of the Company and shall appoint, hire and dismiss all personnel and regulate their hours of work; (e) set and adjust reimbursable rates and costs to be paid to the Members by the Company when such Member or its staff is engaged in Company business; (f) keep the Board, the Managers and Members advised in all matters pertaining to the day-to-day operations of the Company, the services rendered, the products provided, operating income and expenses, the financial position of the Company, and, to this end, the CEO shall prepare and submit a report to the Board at each regular meeting and at other times as may be directed by the Board; (g)within parameters set by the Managers, execute on behalf of the Company all instruments and documents, including checks, drafts, notes and other negotiable instruments and deposit the same into bank accounts approved by the Managers; (h) specifically refer all issues of a legal nature that arise in the operation of the Company’s business immediately to legal counsel approved by the Board, so as not to compromise the position of the Company, Members or Board; (i) refer all claims potentially covered by the Company’s insurance policies so as to not jeopardize insurance coverage on any such claims; and (j) do and perform all other authorized acts as may be approved by the Board and as are necessary or appropriate to the conduct of the Company’s business. 4.6Consultants. The Company shall hire or contract with such consultants as necessary to efficiently operate the business. 4.7Liability for Certain Acts. Each Manager shall exercise its business judgment in managing the business, operations and affairs of the Company. Unless fraud, deceit, gross negligence, willful or wanton misconduct, a wrongful taking by the Manager, or a breach of the Manager’s fiduciary duty, shall be proved by a non-appealable court order, judgment, decree or decision, the Manager shall not be liable or obligated to the Company or Members for any mistake of fact or judgment or for the doing of any act or the failure to do any act by the Manager in conducting the business, operations and affairs of the Company, which may cause or result in any loss or damage to the Company or its Members. The Manager does not, in any way, guarantee the return of the Members’ Capital Contributions or a profit for the Members from the operations of the Company. The Manager shall not be responsible to any Members because of a loss of their investments or a loss in operations, unless the loss shall have been the result of fraud, deceit, gross negligence, willful or wanton misconduct, a wrongful taking by the Manager, or a breach of the Manager’s fiduciary duty, provided as set forth in this Section 4.6. The Manager shall incur no liability to the Company or to any of the Members as a result of engaging in any other business or venture. 4.8Resignation. The Managers and the CEO of the Company may resign at any time by giving written notice to the Board. The resignation of the Manager or CEO shall take effect upon receipt of notice thereof or at such later time as shall be specified in such notice; and, unless otherwise specified therein, the acceptance of such resignation shall not be necessary to make it effective. The resignation of a Manager who is also a Member shall not affect the Manager’s rights as a Member and shall not constitute a withdrawal of the Member. 6 4.9Removal. The Managers may be removed at any time by the affirmative vote of the Members holding no less than sixty-six percent (66%) of the Membership Interests of the Company. The CEO may be removed at any time upon the majority vote of the Board. The removal of the Manager who is also a Member shall not affect the Manager’s rights as a Member and shall not constitute a withdrawal of the Member. 4.10Compensation of Manager. The Managers shall be reimbursed all reasonable out-of-pocket expenses incurred in managing the Company and may be entitled to reasonable compensation for rendering services commensurate with the value of such services. ARTICLE V. BOARD OF DIRECTORS 5.1Number and Tenure. The Board shall initially consist of not less than three or more than five (5) persons initially (each a “Director”). The names of the initial Directors are set forth in Exhibit A. The number of directors may be fixed or changed by a majority of the existing Directors of the Board, subject to limitations imposed by law.Subject to the limitations imposed by law or contained herein, the business and affairs of the Company shall be managed and all corporate powers shall be exercised by or under the ultimate direction of the Board.Decisions of the Board shall be made by majority vote, with each member of the Board exercising one vote. In order to constitute a quorum, at least one representative of each Member must be present during Board meetings. Directors need not be residents of the State of Nevada. 5.2Chairman of the Board. One of the Directors serving on the Board shall serve as Chairperson. The Chairperson shall preside over all Board meetings. In the event of a deadlock concerning an issue to be resolved by the Board, the Chairperson shall cast the deciding vote.Initially, John Layfield shall serve as the Chairperson. 5.3Committees of the Board.The Board may designate one or more committees to serve at the pleasure of the Board. Each committee shall have and may exercise any and all powers as are conferred or authorized by the resolution appointing it. The Board shall have the power at any time to fill vacancies in, to change the size of membership of, and to discharge any committee. 5.4Meetings. The Board shall meet on a quarterly basis, or more often as necessary, at a time and place to be determined by the Members. Any Member, in its discretion, may call for a meeting of the Board upon ten (10) business days prior written Notice to the Directors and to all other Members. 5.5Telephone Meetings. Board representatives may participate in Board meetings by means of telephone conference or similar communications equipment, and such participation in a telephone conference shall constitute presence in person at such meeting. 5.6Action by Written Consent. Any action required or permitted to be taken by the Board, either at a meeting or otherwise, may be taken without a meeting provided that all representatives consent thereto in writing and the writing or writings are filed with the minutes of proceedings of the Board; and provided further that written notice of the action to be taken by written consent will be given to all Members at least 2 business days prior to the intended effectiveness of any such action. 5.7Minutes of Meetings. The decisions and resolutions of the Board will be reported in minutes, which will state the date, time and place of the meeting (or the date of the written consent in lieu of a meeting), the Board members present at a meeting, the resolutions put to a vote (or the subject of a written consent) and the results of such voting (or written consent). The minutes will be entered in a minute book kept at the principal office of the Company and a copy of the minutes will be provided to each Member. 7 5.8Business Plan. After soliciting input from the Members, the CEO shall prepare and submit to the Board (no later than October 1 of each year) for approval by unanimous vote of the Board an annual business plan (the “Business Plan”) for the succeeding year consistent with the purpose of the Company as set forth in Section 2.1. The Board shall review the draft Business Plan and offer any revisions thereto as promptly as commercially practicable after receipt and in any event prior to December 1. At a minimum, the Business Plan shall contain: (a) the estimated receipts and expenditures (capital, operating and other) of the Company in sufficient detail to provide an estimate of cash flow, capital proceeds and other financial requirements of the Company for such year; (b) information concerning the strategic direction of the Company; (c) strategic and tactical marketing plans and initiatives; (d) plans and initiatives to solicit new customers and accounts, and to retain existing customers and accounts; (e) information on an overall Company basis respecting material proposed changes to the Company’s employee salaries, benefits and policies; and (f) such other information or other matters necessary or desirable in order to inform the Board of the Company’s business and to enable the Board to make an informed decision with respect to approval of such Business Plan. After the final Business Plan has been approved by unanimous vote of the Board, the Managers shall implement the Business Plan. If the Board is not able to agree on a Business Plan for any year, then, until such time as the Board agrees on the Business Plan for such year, the Business Plan for the previous year shall continue to apply to the business and affairs of the Company. 5.9Dividends.
